              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00105-MR


RAVENSAFE, LLC,                  )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
NEXUS TECHNOLOGIES, INC.,        )
EDWARD PRATHER, and DANIEL       )
CONTI,                           )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the parties’ Joint Motion to Stay.

[Doc. 55].

      The parties jointly move for a stay of this case pending the resolution

of the previously filed patent inventorship/ownership lawsuit, Nexus

Technologies, Inc. v. Unlimited Power Ltd., No. 1:19-cv-00009-MR

(W.D.N.C.) (“Nexus”). In Nexus, a jury recently found that Daniel Conti is the

sole inventor of the patents which are also at issue in the present case. In

their motion to stay, the parties state that if the jury’s verdict in Nexus is

upheld, Plaintiff Ravensafe’s infringement claims in the present action will be

moot. As such, the parties request that the Court stay the present matter



        Case 1:19-cv-00105-MR Document 56 Filed 04/01/21 Page 1 of 2
pending the resolution of any post-trial motions and appeals in the Nexus

litigation.

       For the reasons stated by the parties, the Court will, in the exercise of

its discretion, grant the parties’ Joint Motion.

       IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to Stay

[Doc. 55] is GRANTED, and this matter shall be STAYED pending the

resolution of any post-trial motions and appeals in Nexus Technologies, Inc.

v. Unlimited Power Ltd., No. 1:19-cv-00009-MR (W.D.N.C.). The parties

shall have sixty (60) days from the conclusion of the final appeal of the Nexus

matter, or if no appeal is filed, the entry of an Order disposing of any post-

trial motions, within which to reopen this matter for further proceedings.

       IT IS SO ORDERED.
                           Signed: April 1, 2021




                                             2



         Case 1:19-cv-00105-MR Document 56 Filed 04/01/21 Page 2 of 2
